EXHIBIT 10.5



LOCK-UP AGREEMENT



STRICTLY CONFIDENTIAL



June 21, 2007

TO:

THE PERSONS EXECUTING A SHAREHOLDER’S ACCEPTANCE ATTACHED HERETO

(each such person a “Shareholder”, and collectively the “Shareholders”)

Re: Novamerican Steel Inc.

In connection with an arrangement agreement dated the date hereof (the
“Arrangement Agreement”), Symmetry Holdings, Inc. (“Symmetry”) through 632422
N.B. Ltd. (“Acquisitionco”), a wholly-owned indirect subsidiary of Symmetry
existing under the laws of New Brunswick, proposes to acquire all of the issued
and outstanding common shares (the “Company Shares”) of Novamerican Steel Inc.
(the “Company”) for a price per share of US$56 in cash (the “Purchase Price”),
subject to the terms and conditions set forth in the Arrangement Agreement. It
is contemplated that the proposed acquisition will be effected pursuant to a
statutory plan of arrangement (the “Arrangement”) under Section 192 of the
Canada Business Corporations Act (the “CBCA”). Capitalized terms used in this
letter agreement (the “Agreement”) and not otherwise defined have the respective
meanings ascribed thereto in the Arrangement Agreement, as it may be amended
from time to time.

This Agreement sets out the terms and conditions of the several agreements of
each Shareholder to (i) support the Arrangement or any Alternative Transaction,
(ii) vote or cause to be voted all of the Shareholder Securities (as defined
below) and all Subsequently Acquired Shareholder Securities (as defined below)
in favour of the Arrangement Resolution or in support of any Alternative
Transaction, and (iii) comply with the restrictions, obligations and covenants
of a Shareholder set forth herein. The Shareholders and the Company have also
agreed to enter into certain agreements to be dated as of the Effective Time in
respect of the Asset Sales and the Sale Leaseback Transaction (as such terms are
defined in the Arrangement Agreement).

1.

Agreement to Complete the Arrangement

Subject to the terms and conditions set forth in the Arrangement Agreement,
Symmetry and Acquisitionco shall perform their obligations under the Arrangement
Agreement in order to consummate the Arrangement, including the obligation to
convene and hold the Symmetry Meeting as soon as reasonably practicable after
SEC review and approval of the Symmetry Proxy Statement for the purpose of
considering the acquisition of the Company by Symmetry.



- 2 -

 

2.

Agreement to Support and Vote in Favour of the Arrangement Resolution

(a)       Each Shareholder irrevocably covenants and agrees in favour of
Symmetry and Acquisitionco to:

 

(i)

publicly support the Arrangement; and

 

(ii)

vote or cause to be voted in favour of the Arrangement Resolution and any other
matters which are necessary for the consummation of the Arrangement, at any
special meeting(s) or adjournment(s) or postponement(s) thereof of
securityholders of the Company to be held to consider the Arrangement (the
“Company Meeting”), including in connection with any separate vote of any
sub-group of securityholders of the Company that may be required to be taken and
of which sub-group such Shareholder forms a part:

 

(A)

all of the Company Shares that are beneficially owned, or in respect of which
the voting is, directly or indirectly, controlled or directed by such
Shareholder listed immediately below the signature of such Shareholder
evidencing such Shareholder’s acceptance of this Agreement (the “Shareholder’s
Acceptance”) (all such Company Shares, the “Shareholder Securities”); and

 

(B)

all of the Company Shares that may become beneficially owned, or in respect of
which the voting may become, directly or indirectly, controlled or directed by
such Shareholder after the date hereof and prior to the Effective Time,
including all of the Company Shares issued upon the conversion, exchange or
exercise of any securities of the Company convertible into or exchangeable or
exercisable for Company Shares (the “Convertible Securities”) held by such
Shareholder or which may otherwise be acquired by such Shareholder after the
date hereof and prior to the Effective Time (the “Subsequently Acquired
Shareholder Securities”, and together with the Shareholder Securities, the
“Subject Shares”).

(b)       For greater certainty, the term “Subject Shares” shall include all
shares or other securities for which the Subject Shares may be exchanged,
received or into which the Subject Shares may be converted or otherwise changed
pursuant to any stock split, stock consolidation, merger, reorganization,
recapitalization, amalgamation, plan of arrangement or other business
combination involving the Company prior to the Effective Time.

(c)       Each Shareholder irrevocably covenants and agrees in favour of
Symmetry and Acquisitionco to (i) vote such Shareholder’s Subject Shares against
(A) any Acquisition Proposal or (B) any proposed action which may in any way
adversely affect, by delay or otherwise, the likelihood of success of the
Arrangement, at any meeting(s) of securityholders of the Company, (ii) not
deposit such Shareholder’s Subject Shares to any Acquisition Proposal, and (iii)
not otherwise support any Acquisition Proposal in any manner whatsoever.



- 3 -

 

(d)       Each Shareholder irrevocably covenants and agrees in favour of
Symmetry and Acquisitionco that it shall not exercise any rights of dissent or
appraisal provided under Section 190 of the CBCA or the Interim Order or
otherwise in connection with the Arrangement.

3.

Deposit of Share Certificates and Delivery of Proxies



(a)       Each Shareholder irrevocably covenants and agrees in favour of
Symmetry and Acquisitionco to (i) not later than two (2) Business Days prior to
the Company Meeting, deposit with the Depositary pursuant to the terms of the
Plan of Arrangement share certificates representing all of such Shareholder’s
Subject Shares (the “Share Certificates”) together with a duly executed Letter
of Transmittal, (ii) deliver or cause to be delivered to the Company’s registrar
and transfer agent (with a copy to Symmetry and Acquisitionco), as promptly as
practicable after proxies are made available in respect of the Company Meeting,
and in any event not later than five (5) Business Days following receipt of the
Company Circular, a duly completed and executed proxy (or other appropriate
voting instrument) (a “Proxy”) in favour of Symmetry and Acquisitionco (or its
nominee designated to such Shareholder in writing) voting all of the Subject
Shares in favour of the Arrangement Resolution and any other matters which are
necessary for the consummation of the Arrangement, and (iii) none of the Share
Certificates or Proxies shall be withdrawn or revoked, as applicable, unless
this Agreement is terminated in accordance with Section 10.

(b)       If a Shareholder acquires additional Subject Shares, such Shareholder
shall forthwith deposit or cause to be deposited (i) with the Depositary, Share
Certificates and a Letter of Transmittal in respect of such Subject Shares, and
(ii) with the Company’s registrar and transfer agent, a Proxy in favour of
Symmetry and Acquisitionco, in each case in accordance with Section 3(a).

4.

Covenants of the Shareholders

(a)       Each Shareholder agrees that, during the period commencing on the date
hereof and continuing until the termination of this Agreement in accordance with
Section 10, it shall not take any action of any kind that may in any way
adversely affect, by delay or otherwise, the likelihood of success of the
Arrangement, and in furtherance and not in limitation of the foregoing, each
Shareholder shall not, directly or indirectly:

 

(i)

option, sell, assign, transfer, dispose of, hypothecate, alienate, grant a
security interest in, encumber in any way, tender to any offer or otherwise
convey any Subject Shares or Convertible Securities or any right or interest
therein or enter into any agreement to do any of the foregoing;

 

(ii)

grant or agree to grant any proxy or other right to the Subject Shares, or enter
into any voting trust or pooling agreement or arrangement or otherwise
relinquish or modify its right to vote any of the Subject Shares, or enter into
or subject any of the Subject Shares to any other agreement, arrangement,
understanding or commitment, formal or informal, with respect to or relating to
the voting thereof;



- 4 -

 

 

(iii)

(A) make, solicit, assist, initiate, encourage, or otherwise facilitate
(including by way of furnishing information or entering into any form of written
or oral agreement, arrangement or understanding) any inquiries, proposals or
offers from any person regarding any Acquisition Proposal, or (B) engage or
participate in any discussions or negotiations regarding any Acquisition
Proposal, or (C) otherwise co-operate in any way with, or assist or participate
in or facilitate or encourage any effort or attempt by any other person to do or
seek to do any of the foregoing;

 

(iv)

take any action of any kind, directly or indirectly, which may cause its
representations or warranties hereunder to become untrue; or

 

(v)

take any action to encourage or assist any other person to do any of the
prohibited acts referred to in this Section 4(a).

(b)       Each Shareholder agrees that, during the period commencing on the date
hereof and continuing until the termination of this Agreement in accordance
Section 10, it shall:

 

(i)

(A) forthwith notify Symmetry and Acquisitionco, at first orally and then in
writing, of all Acquisition Proposals currently under consideration and
immediately cease and cause to be terminated any existing solicitations,
encouraged activities, discussions or negotiations such Shareholder is engaged
in with any person (other than Symmetry and Acquisitionco) with respect to or
which could lead to any potential Acquisition Proposal from and after the date
hereof, and (B) promptly (and in any event within 24 hours) notify Symmetry and
Acquisitionco, at first orally and then in writing, of any inquiries, proposals
or offers that such Shareholder receives or of which such Shareholder becomes
aware, relating to, constituting or which such Shareholder reasonably believes
could lead to an Acquisition Proposal, such notice to include a description of
the terms and conditions of, and the identity of the person making, any
proposal, inquiry or offer or any amendment thereto, and such other details of
the proposal, inquiry or offer as Symmetry and Acquisitionco may reasonably
request, including a copy thereof; and

 

(ii)

use its commercially reasonable efforts (which, for greater certainty, shall not
include influencing the board of directors of the Company) to assist Symmetry
and Acquisitionco to successfully complete the Arrangement, including
co-operating with Symmetry and Acquisitionco in: (A) making all requisite
regulatory filings and giving evidence in relation thereto; (B) meeting with
prospective lenders and investors in presentations, meetings, road shows and due
diligence sessions; and (C) providing investor relations support and
communicating with the shareholders of both Symmetry and the Company; and



- 5 -

 

 

(iii)

perform all obligations required to by it under this Agreement and the
Arrangement Agreement in order to consummate and make effective, as soon as
reasonably practicable, the Transactions.

(c)       Each Shareholder agrees that, during the period commencing on the date
hereof and continuing until 36 months following the Effective Time, none of such
Shareholder, its affiliates (including any person that, directly or indirectly,
through one or more intermediaries, controls, is controlled by or is under
common control with such Shareholder) and its representatives (including any
directors, officers, employees, financial advisors, or other agents) or any
person not dealing at arms length (within the meaning of the Income Tax Act
(Canada)) with any of the foregoing shall, directly or indirectly, in any
manner, acquire or agree to acquire or make any offer or proposal to acquire any
securities of Symmetry or any  property deriving its value in whole or in part
from securities of Symmetry.

(d)       Each Shareholder consents to the disclosure of the substance of this
Agreement in any press release or any circular relating to the Arrangement and
to the filing of this Agreement as may be required pursuant to applicable Law.

(e)       Each Shareholder (if such Shareholder is a corporation or trust) shall
ensure that the officers, directors, trustees and employees of it and its
subsidiaries (other than the Company and the Company Subsidiaries) and any
financial advisors or other advisors or representatives retained by it are aware
of the provisions of this Section 4, and it shall be responsible for any breach
of this Section 4 by any such persons.

5.

Change in Nature of Transaction

(a)       Each Shareholder irrevocably covenants and agrees in favour of
Symmetry and Acquisitionco that if Acquisitionco determines that it is necessary
or desirable to proceed with another form of transaction (such as a take-over
bid or amalgamation) as a consequence of termination of the Arrangement
Agreement, whereby Symmetry or Acquisitionco or any of their Affiliates would
acquire the Subject Shares and which would result in the Shareholders obtaining
the same cash (or higher) consideration for their Subject Shares (an
“Alternative Transaction”), each Shareholder shall (i) support the completion of
such Alternative Transaction in the same manner as the Arrangement, including
using commercially reasonable efforts to assist Symmetry and Acquisitionco to
successfully complete such Alternative Transaction, and (ii) shall not take any
actions to impede, delay or compromise the successful completion of such
Alternative Transaction.

(b)       If an Alternative Transaction involves a meeting or meetings of
securityholders of the Company, each Shareholder irrevocably covenants and
agrees in favour of Symmetry and Acquisitionco to vote or cause to be voted and
cause all acts and things to be done to vote all of the Subject Shares in favour
of any matters necessary or ancillary to the completion of the transactions
contemplated by such Alternative Transaction, including submitting proxies to
vote the Subject Shares at such meeting(s) or adjournment(s) or postponement(s)
thereof as Acquisitionco may request.



- 6 -

 

(c)       If an Alternative Transaction involves an offer for the Company
Shares, each Shareholder irrevocably covenants and agrees in favour of Symmetry
and Acquisitionco to accept such offer and validly deposit or cause to be
deposited and cause all acts and things to be done to deposit under such offer
all of the Subject Shares, together with a duly completed and executed letter of
transmittal (or other appropriate voting instrument) in respect of the Subject
Shares.

(d)       In the event of any proposed Alternative Transaction, any reference in
this Agreement to the Arrangement or the Transaction shall be deemed to refer to
the Alternative Transaction to the extent applicable, all terms, covenants,
representations and warranties of this Agreement shall be and shall be deemed to
have been made in the context of the Alternative Transaction, and all references
to the Effective Time herein shall refer to the date of closing of the
transaction(s) contemplated by the Alternative Transaction.

(e)       Each Shareholder hereby acknowledges and agrees that in the event of
an Alternative Transaction: (i) the Special Dividend may not be payable, (ii)
some or all of the Ancillary Transactions may not occur, and (iii) the
Commitment Letter and Equity Commitment may be modified and amended in
connection with such Alternative Transactions.

6.

Reorganization of the Holder

(a)       Subject to Section 6(b), the Shareholders may take any action
reasonably necessary to implement the “Holdco Alternative”; provided that the
Qualifying Holdco agrees to be bound by this Agreement and further provided
that, if any action to be taken by a Shareholder with respect to the Holdco
Alternative is other than the Contemplated Actions (as defined below), then
prior to taking any such action, such Shareholder will consult with Symmetry and
its counsel to determine whether any such action may impair Acquisitionco’s
ability to: (i) avail itself of the adjusted cost base increase specified in
paragraph 88(1)(d) of the Tax Act (the “Bump”) in connection with the
acquisition of the Company Shares or (ii) make a valid Code section 338(g)
election for the Company or the Company Subsidiaries. If any action to be taken
by a Shareholder with respect to the Holdco Alternative is other than the
Contemplated Actions, and if Symmetry in good faith determines that such action
proposed to be taken by such Shareholder would reasonably be expected to impair
Acquisitionco’s ability to avail itself of the Bump or to make a Code section
338(g) election, then such Shareholder and Symmetry will work together in good
faith and acting reasonably to develop an alternative solution to accomplish the
objectives of both such Shareholder and Symmetry.

(b)       In no event shall any Shareholder take any action that in Symmetry’s
good faith view may impair Acquisitionco’s ability to avail itself of the Bump.
In the event that any Shareholder implements the Holdco Alternative, such
Shareholder covenants and agrees that he or it will continue to be bound by the
terms and conditions of this Agreement and will take all other action necessary
and desirable to carry out its obligations hereunder.

(c)       For purposes of this Section 6, “Contemplated Actions” means the
following actions and the legal steps required to effect such actions: (i) if
desired, any Shareholder may amalgamate with one or more other Shareholders;
(ii) the incorporation by a Shareholder of an unlimited liability company under
the Companies Act (Nova Scotia) (each a “Holdco”) which is



- 7 -

 

a wholly-owned disregarded entity of such Shareholder for US federal income tax
purposes within the meaning of Treasury Regulation section 301.7701-2 and not a
partnership for U.S. federal income tax purposes; (iii) the transfer by a
Shareholder of all of its Company Shares to such Holdco, in consideration for
shares of Holdco; (iv) if desired, the making of elections under subsection
85(1) of the Tax Act, subsection 89(11) and/or subsection 89(14) of the Tax Act,
or the equivalent provisions of provincial legislation, provided that, in the
case of the election under subsection 89(14), such election does not result in
any tax to the Holdco under the Tax Act; (v) either one or more increases in the
stated capital of the Holdco common shares or the declaration by Holdco of a
dividend or dividends on some or all of Holdco’s issued and outstanding common
shares which dividend or dividends may be satisfied by the issuance of a
promissory note or promissory notes (the “Dividend Notes”); and (vi) the
transfer of the Dividend Notes (if any) to Holdco in consideration for the
issuance by Holdco of common shares.

7.

Superior Proposals

If a Superior Proposal is made, each Shareholder hereby agrees that it shall
continue to comply with its restrictions, obligations and covenants as set forth
herein, and in furtherance thereof shall: (a) continue to publicly support the
Arrangement, (b) keep deposited with the Depositary the Share Certificates and
Letter of Transmittal required to be deposited therein pursuant to Section 3,
(c) vote or cause to be voted in favour of the Arrangement Resolution the
Subject Shares, and (d) pursuant to Section 3 execute and deliver a Proxy or
Proxies in respect of the Subject Shares in favour of Symmetry and Acquisitionco
and not revoke such Proxy or Proxies.

8.

Representations and Warranties of the Shareholders

Each Shareholder, by its acceptance hereof, represents and warrants as follows
and expressly acknowledges that Symmetry and Acquisitionco are relying upon such
representations and warranties in connection with entering into this Agreement
and the Arrangement Agreement:

 

(a)

(i) such Shareholder is the beneficial owner of, or controls or directs the
voting rights in respect of, the Shareholder Securities listed immediately below
such Shareholder’s Acceptance, (ii) the only Company Shares beneficially owned,
or over which control or direction is exercised by such Shareholder are those
listed immediately below such Shareholder’s Acceptance, (iii) the Shareholder
Securities are free and clear of any and all Encumbrances, and (iv) the
registered shareholder of the Shareholder Securities listed immediately below
such Shareholder’s Acceptance is the registered Shareholder of such Shareholder
Securities;

 

(b)

such Shareholder has the sole right to sell, or cause the sale of, and vote, or
control and direct the voting rights in respect of all of the Shareholder
Securities listed immediately below such Shareholder’s Acceptance;

 

(c)

all of the Subject Shares beneficially held by such Shareholder will, at the
Effective Time, be beneficially owned by such Shareholder with good and



- 8 -

 

marketable title thereto, free and clear of any and all Encumbrances and are and
will at such time be issued and outstanding as fully paid and non-assessable
shares of the Company;

 

(d)

no person, firm or corporation has any agreement or option, or any right or
privilege (whether by Law, pre-emptive or contractual) capable of becoming an
agreement or option, for the purchase, acquisition or transfer from such
Shareholder of any of its Subject Shares or any interest therein or right
thereto, except Acquisitionco pursuant to this Agreement;

 

(e)

such Shareholder does not beneficially own or exercise control or direction over
any Convertible Securities and such Shareholder has no agreement or option, or
right or privilege (whether by law, pre-emptive or contractual) capable of
becoming an agreement or option, for the purchase or acquisition by such
Shareholder or transfer to such Shareholder of Convertible Securities;

 

(f)

the execution and delivery by such Shareholder of this Agreement, the
authorization of this Agreement by such Shareholder (if such Shareholder is a
corporation or trust), and the performance by such Shareholder of its
obligations under this Agreement, shall not result in: (i) a breach or violation
of any of the provisions of, or constitute a default under, or conflict with or
cause the acceleration of any obligation of such Shareholder under (A) any
contract to which such Shareholder or any of its assets are or may be bound, (B)
if such Shareholder is a corporation or trust, any provision of the constating
documents, by-laws, or resolutions of the board of directors or trustees, as
applicable, (or any committee thereof) or shareholders or unitholders, as
applicable, of such Shareholder, (C) any judgment, decree, order or award of any
Governmental Entity having jurisdiction over such Shareholder, (D) any license,
permit, approval, consent or authorization held by such Shareholder, or (E) any
applicable Law, or (ii) the creation or imposition of any Encumbrance on any of
the Subject Shares;

 

(g)

if such Shareholder is a corporation or trust, such Shareholder is a corporation
or trust validly existing under the Laws of its jurisdiction of incorporation or
organization, as applicable, and has all necessary power and authority to
execute and deliver this Agreement and to perform its obligations hereunder;

 

(h)

this Agreement has been duly executed and delivered by such Shareholder and
constitutes a legal, valid and binding obligation of such Shareholder,
enforceable against such Shareholder in accordance with its terms, except as may
be limited by bankruptcy, insolvency and other Laws affecting the enforcement of
creditors’ rights generally and subject to the qualification that equitable
remedies may only be granted in the discretion of a court of competent
jurisdiction;

 

(i)

there are no shareholders’ agreements, voting trusts or other agreements, or any
right or privilege (whether by Law, pre-emptive or contractual) capable of
becoming a shareholders’ agreement, voting trust or other agreement, affecting



- 9 -

 

the Subject Shares or the ability of any holder thereof to exercise all
ownership rights thereto, including the voting of any such securities; and

 

(j)

there are no legal proceedings in progress before any public body, court or
authority or, to the knowledge of such Shareholder, pending or threatened
against such Shareholder that would adversely affect in any manner the ability
of such Shareholder to enter into this Agreement and to perform its obligations
hereunder or the title of such Shareholder to any of the Subject Shares and
there is no judgment, decree or order against such Shareholder that would
adversely affect in any manner the ability of such Shareholder to enter into
this Agreement and to perform its obligations hereunder or the title of such
Shareholder to any of the Subject Shares; and

 

(k)

none of such Shareholder or any person not dealing at “arms length” (within the
meaning of the Income Tax Act (Canada)) with such Shareholder beneficially owns,
directly or indirectly, any securities of Symmetry or any property deriving its
value in whole or in part from securities of Symmetry.

9.

Representations, Warranties and Covenants of Symmetry and Acquisitionco

Symmetry and Acquisitionco each represent and warrant as follows and expressly
acknowledge that each Shareholder is relying upon such representations and
warranties in connection with entering into this Agreement and the acquisition
by Acquisitionco of the Subject Shares:

 

(a)

each of Symmetry and Acquisitionco is a corporation validly existing under the
Laws of its respective jurisdiction of incorporation and each of Symmetry and
Acquisitionco has the requisite corporate power and authority to execute and
deliver this Agreement, to consummate the Arrangement and to perform its
obligations hereunder and under the Arrangement Agreement;

 

(b)

this Agreement has been duly executed and delivered by Symmetry and
Acquisitionco and constitutes a legal, valid and binding obligation of each of
Symmetry and Acquisitionco, enforceable against each in accordance with its
terms, except as may be limited by bankruptcy, insolvency and other Laws
affecting the enforcement of creditors’ rights generally and subject to the
qualification that equitable remedies may only be granted in the discretion of a
court of competent jurisdiction; and

 

(c)

the execution and delivery of this Agreement by Symmetry and Acquisitionco, the
authorization of this Agreement by Symmetry and Acquisitionco, and the
performance by Symmetry and Acquisitionco of its obligations under this
Agreement, shall not result in: (i) a breach or violation of any of the
provisions of, or constitute a default under, or conflict with or cause the
acceleration of any obligation of such Person under (A) any contract to which
such Person or any of its assets are or may be bound, (B) any provisions of the
constating documents, by-laws, or resolutions of the board of directors (or any
committee thereof) of



- 10 -

 

such Person, (C) any license, permit, approval, consent or authorization held by
such Person, or (D) any applicable Law;

 

(d)

Symmetry has delivered to the Shareholders an executed copy of (a) the
Commitment Letter from Symmetry’s lender in connection with the Arrangement
pursuant to which the lender has committed to provide debt financing consisting
of (i) a $500 million credit facility, and (ii) a $91 million overdraft
facility, and (b) an equity commitment letter to provide equity financing in the
aggregate amount of $15,000,000 (the “Equity Commitment Letter”) from Gilbert E.
Playford. As of the date hereof, each of the Commitment Letter and the Equity
Commitment Letter is in full force and effect and is a legal valid and binding
obligation of Symmetry and, to the knowledge of Symmetry, of the lender under
the Commitment Letter and Mr. Playford, respectively; and

 

(e)

as provided for under the terms of the Arrangement Agreement, Symmetry shall
provide equity financing equal to the aggregate amount of the Escrow Funds
Available into Acquisitionco.

10.

Termination

(a)       This Agreement may be terminated by notice in writing at any time
prior to the Effective Date, by mutual written consent of the parties.

(b)       Subject to Section 10(d), this Agreement may be terminated by any of
the parties by notice in writing if:

 

(i)

at the meeting of Symmetry Stockholders held in connection with the proposed
transaction (the “Symmetry Meeting”), (i) the acquisition of the Company by
Symmetry shall not have been approved by a majority of the outstanding shares of
common stock voted by the holders thereof, or (ii) Symmetry Stockholders owning
more than 29.99999% of the outstanding Symmetry shares issued under its initial
public offering both vote against approval of the acquisition of the Company by
Symmetry and exercise their conversion rights attaching to the Symmetry shares;
or

 

(ii)

the Effective Date does not occur on or before November 30, 2007 or such later
date as may be permitted by the following paragraph (the “Outside Date”).

If the Effective Date does not occur by the Outside Date as a result of a delay
in obtaining SEC clearance in respect of the Symmetry Proxy Statement, (A)
Symmetry may extend the Outside Date from November 30, 2007 to December 31,
2007, upon written notice to the Shareholder, and, if the Outside Date is so
extended, Symmetry may further extend the Outside Date from December 31, 2007 to
January 31, 2008, provided further that the representation in Section 9(d)) is
true and correct at the time of such additional extension) and (B) the
Shareholder may extend the Outside Date from November 30, 2007 to December 31,
2007 upon prior written notice to Symmetry.



- 11 -

 

(c)       Subject to Section 10(d), this Agreement may be terminated by the
Shareholders if either Symmetry or Acquisitionco (i) is in material default of
its obligations in Section 1, or (ii) any of the representations or warranties
of Symmetry or Acquisitionco under this Agreement shall have been at the date
hereof, or subsequently become, untrue or incorrect in any material respect;
provided that the Shareholders have notified Symmetry in writing of the
occurrence of one or more of the foregoing events and, within 15 Business Days
of the date such notice was received by Symmetry, Symmetry or Acquisitionco
continues to be in material default of such obligation(s) or such representation
or warranty of Symmetry or Acquisitionco remains untrue or incorrect.

(d)       A party may only terminate this Agreement pursuant to Section 10(b) if
such terminating party has not (i) breached any of its covenants, agreements or
obligations hereunder, or (ii) made any misrepresentation in this Agreement.

(e)       Upon termination of this Agreement in accordance with this Section 10,
(i) the provisions of this Agreement (including, for greater certainty, Section
5) will become void and no party shall have liability to any other party, except
in respect of a breach of any covenant, agreement or obligation hereunder, or a
misrepresentation in this Agreement, which occurred prior to such termination,
and (ii) a Shareholder shall thereafter be entitled to withdraw the Share
Certificates and withdraw or revoke the Proxy in respect of such Shareholder’s
Subject Shares, if any, deposited with the Depositary or the Company’s registrar
and transfer agent, as applicable, in connection with the Arrangement.

11.

Fiduciary Duties of Shareholder

Notwithstanding any provision of this Agreement to the contrary, a Shareholder,
or a shareholder, officer or director of a Shareholder, that is a director or
officer of the Company shall not be limited or restricted in any way whatsoever
in the exercise of his fiduciary duties as a director or officer of the Company,
including responding in his capacity as a director or officer of the Company to
a bona fide written Acquisition Proposal and providing information to such
party; provided that (a) such Person first complies with all applicable
corporate law, including the obligation to recuse himself from any vote or
decision in which he is in conflict, and (b) the Company complies with its
obligations with respect thereto in the Arrangement Agreement.

12.

Further Assurances

Subject to the terms and conditions hereof, each party hereto agrees to take or
use their best efforts to cause to be taken all actions and to do or use their
best efforts to cause to be done all things necessary, proper or advisable under
applicable Laws, as reasonably required to successfully complete the Arrangement
and the other transactions contemplated by this Agreement, including using their
best efforts to: (i) obtain all necessary consents, approvals and authorizations
as are required to be obtained under any Law with respect to this Agreement or
the Arrangement, (ii) lift or rescind any injunction or restraining order or
other order adversely affecting the parties ability to consummate the
transactions contemplated hereby or by the Arrangement, and (iii) to fulfill all
conditions and satisfy all provisions of this Agreement.



- 12 -

 

13.

Power of Attorney

Each Shareholder hereby irrevocably constitutes and appoints Acquisitionco and
each director and officer from time to time of Acquisitionco as a true and
lawful attorney, agent and mandatory for, in the name of and on behalf of such
Shareholder to duly complete, execute and deliver a Proxy in respect of such
Shareholder’s Subject Shares and all such other instruments and documents as may
be necessary for the voting rights attaching to such Shareholder’s Subject
Shares to be voted in favour of the Arrangement Resolution in accordance with
the terms of this Agreement if such Shareholder has not delivered a Proxy or
Proxies in respect of all of such Shareholder’s Subject Shares in accordance
with Section 3 or otherwise failed to comply with the obligations therein. Such
appointment and power of attorney, agency and mandate (being coupled with an
interest), shall be irrevocable and shall bind such Shareholder and its
respective successors, assigns, heirs, executors and personal representatives
and shall not be terminated by (i) operation of Law, (ii) the insolvency,
bankruptcy or incapacity of such Shareholder or (iii) in the case of a
Shareholder that is a natural person, the death of such Shareholder. Each
Shareholder hereby ratifies and confirms and agrees to ratify and confirm all
that such attorney, agent and mandate may lawfully do or cause to be done by
virtue of the provisions of this Section 13.

14.

Independent Legal Advice

Each Shareholder acknowledges that it:

 

(a)

has been advised by Symmetry and Acquisitionco to seek independent legal advice;

 

(b)

has sought such independent legal advice or deliberately decided not to do so;

 

(c)

understands its rights and obligations under this Agreement; and

 

(d)

is executing this Agreement voluntarily.

15.

Interpretation

In this Agreement, unless otherwise expressly stated or the context otherwise
requires:

 

(a)

references to “herein”, “hereby”, “hereunder”, “hereof” and similar expressions
are references to this Agreement and not to any particular Section of or
Schedule to this Agreement;

 

(b)

references to a “Section” or a “Schedule” are references to a Section or
Schedule of this Agreement;

 

(c)

words importing the singular shall include the plural and vice versa, and words
importing gender shall include the masculine, feminine and neuter genders;



- 13 -

 

 

(d)

the terms “person” and “business day” shall have the meanings ascribed thereto
in the Arrangement Agreement;

 

(e)

the use of headings is for convenience of reference only and shall not affect
the construction or interpretation hereof; and

 

(f)

wherever the term “includes” or “including” is used, it shall be deemed to mean
“includes, without limitation” or “including, without limitation”, respectively.

16.

General

(a)       All notices, requests, demands and other communications hereunder
shall be in writing and shall be sufficiently given if delivered or sent by
facsimile transmission:

 

 

 

(i)

in the case of a Shareholder, to the address set forth opposite such
Shareholder’s Acceptance; and

 

 

with a copy (which shall not itself constitute notice) to:

 

Stikeman Elliott LLP

1155 René-Lévesque Blvd. West

40th Floor

Montréal, Québec

H3B 3V2

 

Attention: André Roy

Fax No.: 514.397.3222

 

 

(ii)

in the case of Symmetry or Acquisitionco, to:

 

28 West 44th Street

New York, NY 10036

U.S.A.

 

Attention: Chief Executive Officer

Fax No.: 646.429.1541

 

with a copy (which shall not itself constitute notice) to:

 

Davies Ward Phillips & Vineberg LLP

Suite 4400

1 First Canadian Place

Toronto, ON M5X 1B1

 

Attention: Kenneth G. Klassen

Fax No.: 416.863.0871

 



- 14 -

 

Any such notice or other communication shall be deemed to have been given and
received on the day on which it was delivered or sent by facsimile transmission
(or, if such day is not a business day, on the next following business day)
provided that it is delivered or transmitted during normal business hours,
failing which it shall be deemed to have been given and received on the next
following business day.

(b)       This Agreement (together with all documents and instruments referred
to herein) constitutes the entire agreement between and understanding of the
parties hereto with respect to the subject matter hereof and supersedes all
other agreements and undertakings, both written and oral, among the parties with
respect to the subject matter hereof. For greater certainty, in the event of any
conflict or inconsistency between this Agreement and the Arrangement Agreement
in respect of the terms and conditions upon which the Arrangement shall be
completed, the Arrangement Agreement shall govern. There are no warranties,
representations, terms, conditions or collateral agreements, expressed, implied
or statutory, between a Shareholder, Symmetry and Acquisitionco other than as
expressly set forth in this Agreement.

(c)       This Agreement and the rights hereunder are not transferable or
assignable by a Shareholder, on the one hand, or Symmetry or Acquisitionco, on
the other hand, without the prior written consent of the other (which consent
may be withheld at the discretion of the other) except that Symmetry or
Acquisitionco may assign its rights and obligations under this Agreement to any
wholly-owned Subsidiary or collaterally assign this Agreement as security to its
financing sources, provided that (i) such assignee acknowledges and agrees in
writing prior to such transfer to be bound by the terms and conditions of this
Agreement as if it were an original party hereto and (ii)  no such assignment
shall relieve Symmetry or Acquisitionco, as applicable, of its obligations
hereunder.

(d)       The covenants in Section 4(c) of this Agreement shall survive the
acquisition by Acquisitionco of the Subject Shares and, notwithstanding such
acquisition, shall continue in full force and effect for the benefit of the
party to whom such representations and warranties are given.

(e)       Symmetry and Acquisitionco further acknowledge and agree that the
obligations of each Shareholder hereunder are joint and neither joint and
several and solidarily and no Shareholder shall be liable for any breach of this
Agreement by, or for any inaccuracy in the representations or warranties made
by, any other Shareholder, except to the extent such other Shareholder is
subject to the control and direction of another Shareholder.

(f)        If any term, provision, covenant or restriction of this Agreement is
determined by a court of competent jurisdiction to be invalid, void or
unenforceable, in whole or in part, the remainder of the terms, provisions,
covenants and restrictions shall remain in full force and effect and shall in no
way be affected, impaired or invalidated and the parties hereto shall negotiate
in good faith to modify this Agreement to preserve each party’s anticipated
benefits hereunder.

(g)       This Agreement and the rights and obligations of the parties hereto
shall be governed by and construed in accordance with the Laws of the Province
of Québec and the federal Laws of Canada applicable therein, without giving
effect to any principles of conflict of



- 15 -

 

laws thereof, and the parties irrevocably attorn to the exclusive jurisdiction
of the courts of the Province of Québec.

 

(h)

Time is of the essence of this Agreement.

(i)        This Agreement may be executed by facsimile transmission and in any
number of counterparts, each of which shall be deemed to be an original and all
of which together shall be deemed to constitute one and the same agreement.

(j)        Each party hereto shall pay the fees, costs and expenses of his or
its financial, legal, auditing and other professional and other advisors
incurred in connection with the preparation, execution and delivery of this
Agreement and all documents and instruments executed or prepared pursuant hereto
and any other costs and expenses whatsoever and howsoever incurred and shall
indemnify the other parties from and against any and all claims for “finder’s”
or “agency” fees relating to the transactions contemplated hereby.

(k)       In accordance with the terms of the Holdco Alternative as set out in
the Arrangement Agreement, the share purchase agreement to be entered into with
Acquisitionco shall be in a form acceptable to Acquisitionco, acting reasonably,
subject to any amendments mutually agreed by the parties hereto, acting
reasonably.

(l)        Each Shareholder recognizes and acknowledges that this Agreement is
an integral part of Symmetry and Acquisitionco entering into the Arrangement
Agreement and that Symmetry and Acquisitionco would not enter into the
Arrangement Agreement or contemplate proceeding with the Arrangement but for,
among other things, the execution and delivery of this Agreement by each
Shareholder, and that a breach by such Shareholder of any of its covenants or
agreements contained in this Agreement shall cause Symmetry and Acquisitionco to
sustain damages for which they would not have an adequate remedy at law for
money damages and, therefore, such Shareholder agrees that in the event of such
a breach by such Shareholder, Symmetry and Acquisitionco shall be entitled to
the remedy of specific performance of such covenant or agreement and to
injunctive and other equitable relief in addition to any other remedy to which
it may be entitled at law or in equity.

(m)      This Agreement shall be binding upon and shall enure to the benefit of
and be enforceable by each of the parties hereto and their respective
successors, assigns, heirs, executors and personal representatives. This
Agreement shall not be assignable by any party except in accordance with Section
16(c).

(n)       All references to currency herein are to lawful money of the United
States of America unless otherwise specified.

(o)       This Agreement and any of the provisions hereof may be amended, waived
(either generally or in a particular instance and either retroactively or
prospectively), modified or supplemented, in whole or in part, only by written
agreement signed by the parties hereto; provided, that, the observance of any
provision of this Agreement may be waived in writing by the party that will lose
the benefit of such provision as a result of such waiver. The waiver by any
party hereto of a breach of any provision of this Agreement shall not operate or
be construed as a further or continuing waiver of such breach or as a waiver of
any other or subsequent



- 16 -

 

breach, except as otherwise explicitly provided for in such waiver. Except as
otherwise expressly provided herein, no failure on the part of any party to
exercise, and no delay in exercising, any right, power or remedy hereunder, or
otherwise available in respect hereof at law or in equity, shall operate as a
waiver thereof, nor shall any single or partial exercise of such right, power or
remedy by such party preclude any other or further exercise thereof or the
exercise of any other right, power or remedy.

17.

Language

The parties confirm that it is their wish that this Agreement has been drawn up
in the English language only. Les signataires confirment leur volonté que la
présente convention soit rédigée en anglais seulement.

18.

Gifts to Charity

Notwithstanding anything else contained herein, the Shareholders shall be
entitled, after the Final Order issued and prior to the Effective Time, to
donate to any “registered charity”, within the meaning of the Tax Act, up to an
aggregate of 9.9% of its Company Shares, provided that: (a) Acquisitionco is
satisfied, in its sole discretion, that any such gift will not adversely affect
(i) Acquisitionco in connection with the Arrangement, (ii) the completion of the
Arrangement, (iii) Acquisitionco’s ability to acquire Company Shares pursuant to
the Arrangement, or (iv) Acquisitionco’s ability to avail itself of the Bump;
(b) the donee registered charity agrees to be bound by this Agreement with
respect to such transferred Company Shares; (c) the Shareholder shall cause the
donee charity to comply with its obligations under this Agreement; and (d) prior
to any such transfer, the donee charity has provided a representation to
Acquisitionco in writing confirming that after the receipt of such donation, the
donee charity would not be a “specified shareholder” of the Company for the
purposes of paragraph 88(1)(c)(vi) of the Tax Act.

[Remainder of page left intentionally blank]



- 17 -

 

If the foregoing accurately reflects the terms and conditions of our agreement,
would you kindly indicate your acceptance hereof by signing, dating and
returning to Symmetry and Acquisitionco the enclosed duplicate original of this
Agreement by facsimile or otherwise.

 

SYMMETRY HOLDINGS, INC.

by

/s/ Corrado De Gasperis

 

Corrado De Gasperis

 

Chief Executive Officer

 

 

632422 N.B. LTD.

by

/s/ Corrado De Gasperis

 

Corrado De Gasperis

 

President

 



- 18 -

 

SHAREHOLDER’S ACCEPTANCE

 

Irrevocably accepted and agreed this 21st day of June, 2007.

 

SIGNED, SEALED & DELIVERED
in the presence of:


 

 

/s/ Lawrence P. Cannon

/s/ D. Bryan Jones

(seal)

Witness

D. Bryan Jones

 

- 19 -

 

SHAREHOLDER’S ACCEPTANCE

 

Irrevocably accepted and agreed this 21st day of June, 2007.

 

SIGNED, SEALED & DELIVERED
in the presence of:




 

 

/s/ Lawrence P. Cannon

/s/ Scott B. Jones

(seal)

Witness

Scott B. Jones

 

 

 

 

Address for notice:

2nd Floor
6001 Irwin Street
LaSalle, Québec H8N 1A1

Facsimile: 514.368.3635

 

 

 

 

Registered
Shareholder

 

Number of
Company Shares

 

Number of
Convertible Securities

Scott B. Jones

 

18,245

 

Nil

3414124 Canada Inc.

 

257,935

 

Nil

3195538 Canada Inc.

 

1,104,966

 

Nil

 

 

 

 